EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Administrative Committee Consumer Portfolio Services, Inc. 401(k) Plan: We consent to the incorporation by reference in the Registration Statement on Form S-8 (no. 333-58199) of Consumer Portfolio Services, Inc. of our report dated June 24, 2009, with respect to the statements of net assets available for benefits of Consumer Portfolio Services, Inc. 401(k) Plan as of December 31, 2008 and 2007, the related statements of changes in net assets available for benefits for the years then ended, and the related supplemental schedule as of December 31, 2008, which report appears in the December 31, 2008 annual report on Form 11-K of the Consumer Portfolio Services, Inc. 401(k) Plan. /s/ HASKELL &
